       Case 2:19-cr-00170-TOR     ECF No. 27   filed 12/30/19   PageID.61 Page 1 of 4




 1

 2

 3

 4

 5                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 6

 7    UNITED STATES OF AMERICA,
                                                   NO: 2:19-CR-0170-TOR
 8                             Plaintiff,
                                                   ORDER GRANTING DEFENDANT’S
 9          v.                                     MOTION TO CONTINUE PRETRIAL
                                                   AND TRIAL DATES
10    NORMAN CARL CLARY,

11                             Defendant.

12         BEFORE THE COURT is Defendant’s Motion to Continue Pretrial and

13   Trial Dates. ECF No. 25. The motion was submitted for consideration without oral

14   argument. Having reviewed the file and the records therein, the Court is fully

15   informed.

16         On October 17, 2019, the grand jury returned an Indictment charging

17   Defendant with two counts of being a Felon in Possession of a Firearm, in

18   violation of 18 U.S.C. §§ 922, 924. On November 5, 2019, Defendant appeared

19   for arraignment via a Writ of Habeas Corpus ad Prosequendum issued on October

20   31, 2019 and was detained pending trial. ECF Nos. 18, 24. The following day this


     ORDER GRANTING DEFENDANT’S MOTION TO CONTINUE PRETRIAL
     AND TRIAL DATES ~ 1
       Case 2:19-cr-00170-TOR      ECF No. 27    filed 12/30/19   PageID.62 Page 2 of 4




 1   Court issued its Scheduling Order setting pretrial and jury trial dates for January 2

 2   and January 13, 2020, respectively. Defendant now seeks a 60-day continuance of

 3   both dates, as well as the pretrial motions filing deadline, to allow him additional

 4   time to review discovery and locate and interview potential witnesses, and

 5   otherwise prepare this matter for trial. In support of his motion, Defendant

 6   indicates the government does not oppose a continuance and he has filed a properly

 7   executed Waiver of Speedy Trial. ECF No. 26.

 8         The Court finds that the Defendant requires additional time to investigate

 9   and prepare for trial, taking into account the exercise of due diligence, and that his

10   interests would not be adequately represented without a continuance. Therefore,

11   for good cause shown, Defendant’s motion is granted.

12         Accordingly, IT IS HEREBY ORDERED:

13         1.   Defendant’s Motion to Continue Pretrial and Trial Dates (ECF No. 25)

14   is GRANTED.

15         2.   The pretrial conference currently set for January 2, 2020, is vacated and

16   continued to March 4, 2020, at 8:30 a.m., in Spokane, Washington. All pre-trial

17   motions, including motions in limine and Daubert motions, shall be filed and

18   served on or before February 19, 2020, and noted for hearing at the pre-trial

19   conference. Any response to a pre-trial motion shall be filed and served in

20


     ORDER GRANTING DEFENDANT’S MOTION TO CONTINUE PRETRIAL
     AND TRIAL DATES ~ 2
          Case 2:19-cr-00170-TOR    ECF No. 27     filed 12/30/19   PageID.63 Page 3 of 4




 1   accordance with Local Rule 7.1. If the Court determines an evidentiary hearing is

 2   appropriate, the Court will notify the parties of the date and time for such hearing.

 3           3.   The current jury trial date of January 13, 2020, is vacated and

 4   continued to March 16, 2020, at 8:30 a.m., in Spokane, Washington. Counsel

 5   shall appear in court at 8:30 a.m. on the first day of trial to address any pending

 6   pretrial motions. Jury selection will begin at 9:00 a.m. Trial briefs, proposed voir

 7   dire, jury instructions, verdict forms, exhibit lists, and expert witness lists shall be

 8   filed and served by all parties on or before seven (7) calendar days prior to trial.

 9           4.   Pursuant to 18 U.S.C. § 3161(h)(7)(A), the time between December

10   18, 2019, until March 16, 2020, is DECLARED EXCLUDABLE for purposes of

11   computing time under the Speedy Trial Act. The Court finds that the ends of

12   justice served by such a continuance outweigh the interests of the public and

13   Defendant in a speedy trial.

14           5.    Counsel for the defense shall notify the Defendant and ensure his

15   attendance at every scheduled hearing and trial.

16   //

17   //

18   //

19   //

20   //


     ORDER GRANTING DEFENDANT’S MOTION TO CONTINUE PRETRIAL
     AND TRIAL DATES ~ 3
       Case 2:19-cr-00170-TOR     ECF No. 27   filed 12/30/19   PageID.64 Page 4 of 4




 1         IT IS SO ORDERED. The District Court Executive is directed to enter this

 2   order and provide copies to counsel, the United States Probation Office, and the

 3   United States Marshal’s Service.

 4         DATED December 30, 2019.

 5

 6                                  THOMAS O. RICE
                             Chief United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20


     ORDER GRANTING DEFENDANT’S MOTION TO CONTINUE PRETRIAL
     AND TRIAL DATES ~ 4
